Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 25 of U.S. Patent No. 10,551,806. Although the claims at issue are not identical, they are not patentably distinct from each other because they are simple changes of a statutory category. A person of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in the claims of the U.S. patent application.  Comparisons of selected claims in the instant application are shown in the following table.  A mapping of claims 1 – 4 (with the combined claim 1 and 7) to those disclosed in the U.S. Patent No. 10,551,806 is as shown in the table; and the remainder claims could also be mapped to similar claims in the instant application.  
	
Claims in instant App: 16/715,516
Claims in US Patent 10,551,806
1. An enclosure configured to at least partially surround at least one library access opening to permit access to an interior of an enclosed data storage library, 

where the data storage library contains data storage devices and components to read the data storage devices,


the at least one library access opening having a movable panel, the enclosure comprising: at least one surface configured to surround the at least one library access opening and form a 





a working opening in a surface of the enclosure and configured and adapted to be aligned with and be oppositely facing at least a portion of the at least one library access opening and






7. The enclosure of claim 1, further comprising a skirt extending along a bottom portion of the enclosure to provide a barrier between a bottom portion of the of the data storage library and a surface upon which the data storage library stands.


and at least one enclosure access opening in the at least one surface to permit access to an interior of the chamber, wherein the enclosure access opening is openable and closeable, and is positioned in a different location than the working opening, wherein the enclosure is configured to enclose one side of the enclosed data storage library to resist environmental conditions from intruding into the chamber of the enclosure, and is further configured to permit environmental conditions from within the interior of the library to intrude into the chamber of the enclosure.







the at least one library access opening having a movable panel, the enclosure comprising: at least one surface configured to surround the at least one library access opening and form a 


2. The enclosure of claim 1, further comprising a working opening configured and adapted to be aligned with and be oppositely facing at least a portion of the at least one library access opening and wherein the working opening is in a surface of the enclosure and the enclosure access opening is in a different location than the working opening.



and a skirt configured to extend between a bottom portion of the library frame and a surface upon which the library frame stands to provide a barrier between the bottom portion of the library frame and the surface upon which library frame stands, 


wherein the enclosure is configured to enclose only one side of the data storage library frame and resist exterior environmental conditions from intruding into the chamber of the enclosure, and is further configured to permit environmental conditions from within the interior of the library frame to intrude into the chamber of the enclosure.

3. The enclosure of claim 1, wherein the enclosure is formed of at least one flexible material and wherein the enclosure further comprises a collapsible frame structure such that the enclosure is collapsible and can be reassembled for reuse.
3. The enclosure of claim 1, wherein the enclosure is formed of at least one rigid
material selected from the group consisting of wood, plastic, carbon fiber, metal, and combinations thereof.
4. The enclosure of claim 1, wherein the enclosure is formed of at least one rigid material selected from the group consisting of wood, plastic, carbon fiber, metal, and combinations thereof.
4. The enclosure of claim 1, further comprising at least one environmental sensor for measuring at least one of temperature, humidity, and combinations thereof within the enclosure.
5. The enclosure of claim 1, further comprising at least one environmental sensor for measuring at least one of temperature, humidity, and combinations thereof.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5, 8 - 10, 12, 15, and 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Broome et al. (US PG Pub. No. 20120155027), herein “Broome,” in view of Tanimoto (PG Pub. No. 20140290162).

Regarding claim 1,
Broome teaches an enclosure (container 1001) configured to at least partially surround at least one library (rack mounted servers) access opening (door 206 on server rack enclosure 200, Fig. 12) to permit access to an interior of an enclosed data storage library, (Par. 0076: “…a user to open the door 208 to gain access to the servers mounted within the rack…”  Fig. 12) where the data storage library contains data storage devices and components to read the data storage devices, (Par. 0138: “…the shipping container included an equipment room which included the cooling unit and certain control systems, data distribution equipment and power distribution equipment.” See also “servers” in several paragraphs and paragraph 0131.) 
the at least one library access opening having a movable panel, (Par. 0076: “As also illustrated in FIG. 12, a door 206 can be mounted on the front of the rack enclosure 200 via a plurality of hinges 208. This allows a user to open the door 208 to gain access to the servers mounted within the rack, and also to gain access to the handle 254 of the locking bar 250. The door also seals the front of the rack enclosure, which can be advantageous, as described in more detail below.”)  the enclosure comprising:
at least one surface configured to surround the at least one library access opening and form a chamber; (Par. 0009: “…a plurality of racks of servers inside a traditional shipping container. The shipping container itself can be easily moved to a desired location where there is a need for additional data processing capabilities. The racks of servers are mounted inside standard shipping containers…” and Par. 0048)   
a working opening in a surface of the enclosure and configured and adapted to be aligned with and be oppositely facing at least a portion of the at least one library access opening (Figures 1 and 22 and Par. 0076, Fig. 12)   to permit movement of the movable panel to permit access to the interior of the data storage library; (Par. 0076: “…a user to open the door 208 to gain access to the servers mounted within the rack…”  Fig. 12)	
	
 	and at least one enclosure access opening in the at least one surface to permit access to an interior of the chamber, wherein the enclosure access opening is openable and closeable, and is positioned in a different location than the working opening, (Figures 1 and 2 and Par. 0076, Fig. 12. Examiner’s Note - Broome figures 1 and 2 show several rack server enclosure doors (206) inside the container (100) (enclosure) with the container doors (112 and 114) oppositely facing each other. Supporting figure 12 and Par. 0076 teach that the rack servers have a front mounted door (206) on the rack enclosure 200. Examiner's Note - Tanimoto may also teach this portion in figure 1, items 32, 34, 36, 8, 10, 2, and 4.)
wherein the enclosure is configured to enclose one side of the enclosed data storage library to resist environmental conditions from intruding into the chamber of the enclosure, and is further configured to permit environmental conditions from within the interior of the library to intrude into the chamber of the enclosure. (Par. 0039: “According to the abovementioned processes, decontamination and aeration after decontamination are carried out for the entire system including the isolator compartment 4, the pass box 8 (the outlet pass box 26), the clean booth 10, and the air lock room 32 of the isolator system 1. Subsequently, air pressure in the sterile operation area 2 is set to the highest positive pressure, air pressure in the pass box 8 is set to a positive pressure slightly lower than the pressure in the sterile operation area 2, and air pressures in the clean booth 10 and the air lock room 32 are set to a positive pressure lower than the pressure in the pass box 8, while all of the pressures are set to be equal to or higher than the ambient pressure in the building. Thus, a sterile state after decontamination is maintained.” Figures 1 and 2.  See also Par. 0009 - 0011) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the server rack system (data storage library) that has an access door to the inside of container (enclosure) where the container surrounds the server rack system and does not allow the environmental conditions to enter the servers as in Broome with a system that allows air to escape into a chamber from a sterile area using positive pressure scheme, but does not allow the outside environmental air to enter into the interior of the clean room as in Tanimoto in order to have a certain grade of cleanliness level and maintain a sterile operation area by using a positive pressure system. (Par. 0005 and 0010)

Regarding claim 2,
Broome and Tanimoto teach the limitations of claim 1 which claim 2 depends.  Broome also teaches wherein the enclosure is formed of at least one flexible material and wherein the enclosure further comprises a collapsible frame structure.  (Par. 0021: “The clean booth 10 is simply required to maintain a grade D environment by maintaining a higher interior air pressure than the ambient pressure in a building. Therefore, by adopting a simple structure in which walls are arranged with an acrylic plate or a plastic sheet on a steel or aluminum frame, the clean booth 10 can be easily arranged in a room. Since a plastic sheet cannot be provided with a door, the arrangement of a fastener or an overlapping portion enables it to be opened and closed. Further, in a case with a soft material such as a plastic sheet, it is also possible to be set up like a curtain and attached to a rail arranged on a ceiling. The clean booth 10 encloses at least an external insertion port 14a of the glove 14 provided in the isolator compartment 4, the object inlet port 20a with the external door 22 through which the object 6 is introduced into the inlet pass box 8 and an object outlet port through which the object 6 is removed from the outlet pass box 26. The clean booth 10 allows the operator 12 to enter thereinto.”  Par. 0026: “…and the clean booth 10 (the air lock room 32).”)

Regarding claim 3,
Broome and Tanimoto teach the limitations of claim 1 which claim 3 depends.  Tanimoto also teaches that the wherein the enclosure is formed of at least one rigid material selected from the group consisting of wood, plastic, carbon fiber, metal, and combinations thereof.  (Par. 0021: “…a simple structure in which walls are arranged with an acrylic plate or a plastic sheet on a steel or aluminum frame, the clean booth 10 can be easily arranged in a room.”) 

Regarding claim 4,
Broome and Tanimoto teach the limitations of claim 1 which claim 4 depends.  Broome also teaches that further comprising at least one environmental sensor for measuring at least one of temperature, humidity, and combinations thereof within the enclosure. (Par. 0115: “Temperature sensors within the rack enclosures are used to sense the ambient air temperature within the rack enclosures.” Examiner’s Note – Additionally, Roy (cited below) teaches humidity sensors. See paragraphs 0043, 0045, and 0048.) 

Regarding claim 5,
Broome and Tanimoto teach the limitations of claim 1 which claim 5 depends.  Tanimoto also teaches that the at least one access opening has an access door to impede intrusion of exterior environmental conditions.  (Par. 0022: “The air lock room 32 is provided with an entrance door 34 and an exit door 36. Inflow of external air into the clean booth 10 from the outside thereof can be prevented by closing one of the doors 34, 36 while the other door remains opens.” Figures 1 and 2.  See also Clidaras which teaches openings into the rack system and also teaches pressure differential in column 6, lines 4 – 8.) 

Regarding claim 8, 
Broome and Tanimoto teach the limitations of claim 1 which parallel those elements of claim 8. Tanimoto also teaches the element of a temporary enclosure that is readily collapsible.  (Par. 0021: “The clean booth 10 is simply required to maintain a grade D environment by maintaining a higher interior air pressure than the ambient pressure in a building. Therefore, by adopting a simple structure in which walls are arranged with an acrylic plate or a plastic sheet on a steel or aluminum frame, the clean booth 10 can be easily arranged in a room. Since a plastic sheet cannot be provided with a door, the arrangement of a fastener or an overlapping portion enables it to be opened and closed. Further, in a case with a soft material such as a plastic sheet, it is also possible to be set up like a curtain and attached to a rail arranged on a ceiling. The clean booth 10 encloses at least an external insertion port 14a of the glove 14 provided in the isolator compartment 4, the object inlet port 20a with the external door 22 through which the object 6 is introduced into the inlet pass box 8 and an object outlet port through which the object 6 is removed from the outlet pass box 26. The clean booth 10 allows the operator 12 to enter thereinto.”  Par. 0026: “…and the clean booth 10 (the air lock room 32).” Examiner’s Note – Tanimoto does not explicitly teach that that the structure is “collapsible” however, being easily arranged in a room and made of plastic sheet implicitly teaches a temporary and replaceable or collapsible structure.) 

Regarding claims 9, 10, and 12, they depend on claim 8 and are directed to a temporary enclosure and have limitations similar to those in claims 4, 5, and 3, respectively. Broome and Tanimoto teach the limitations of claims 4, 5, and 3. Therefore, Broome and Tanimoto teach the limitations of claims 9, 10, and 12.  (Examiner’s Note – Tanimoto paragraph 0021 teaches a flexible material on a steel frame.) 

Regarding claim 15, 
Broome and Tanimoto teach the limitations of claim 1 which parallel those elements of claim 15. Broome also teaches the element of a temporary wherein the data storage library is configured to read and receive media associated with one or more data storage devices (Par. 0003: “The data warehouse facility includes a power and data distribution system to provide electrical power and data connections to all the servers.”)

Regarding claims 17, 18, and 19, they depend on claim 15 and are directed to a system and has limitations similar to those in claims 4, 3, and 5, respectively.  Broome and Tanimoto teach the limitations of claims 4, 3, and 5.  Therefore, Broome and Tanimoto teach the limitations of claims 17, 18, and 19.   (Examiner’s Note – Tanimoto paragraph 0021 teaches a flexible material on a steel frame.) 


Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Broome in view of Tanimoto in further view of Roy (PG Pub. No. 20150269641).

Regarding claim 6, 
Broome and Tanimoto teach the limitations of claim 1 which claim 6 depends.  Broome also may implicitly teach the venting of air outside in paragraph 0096.  However, Roy explicitly teaches that the wherein the enclosure further comprises at least one vent (outlet 136), wherein the at least one vent is configured to communicate with an exterior of the enclosure.  (Par. 0038: “The one or more pressurized closed loop piping systems 112 may follow a serpentine path (as shown) in the condenser section 130. An object of the condenser section 130 is to function to release enough heat to the outside air to cool the heat transfer fluid from a hot gas vapor state to a less-hot liquid state. This is generally accomplished by activating a condenser fan 132 to take air from an inlet 134 opening, force that air across the one or more closed loop piping systems 112 in whatever configuration the piping may be presented in the condenser section 130, and to exhaust that air out of the condenser section 130 via, for example, an outlet 136.” See also Noteboom (cited below) in paragraph 0031.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the server rack system (data storage library) that has an access door to the inside of container (enclosure) where the container surrounds the server rack system and does not allow the environmental conditions to enter the servers as in Broome with a system that allows air to escape into a chamber from a sterile area using positive pressure scheme, but does not allow the outside environmental air to enter into the interior of the clean room as in Tanimoto with having a vent that exhausts waste air from the air conditioning unit as in Roy in order to have a clean room and HVAC system that reduce temperature and humidity and maximizes efficiency.  (Par. 0005 and 0010)

Regarding claim 20, it is dependent on claim 15 and is directed to a system and has limitations similar to those in claim 6.  Broome and Tanimoto teach the limitations of claim 15, and Roy teaches the elements of claim 6. Therefore, Broome, Tanimoto, and Roy teach the limitations of claim 20.   


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Broome in view of Tanimoto in further view of Clidaras et al. (US Patent No. 8,456,840), herein “Clidaras.”

Regarding claim 7, 
Broome and Tanimoto teach the limitations of claim 1 which claim 7 depends.  They do not teach a skirt. However, Clidaras does teach a skirt extending along a bottom portion of the enclosure to provide a barrier between a bottom portion of the data storage library and a surface upon which the data storage library stands. (Col. 15, lines 41 – 58:  “FIG. 3F shows an area at the bottom of an example movable computer rack. Here, a skirt 360 is shown at the bottom of the rack to help prevent airflow from short-circuiting from the ambient workspace to the warm air plenum behind the rack. Generally, the skirt is a long flat object, such as a strip of sheet metal or plastic. The skirt 360 is arranged so that its bottom edge is about the same height as the bottom of wheels 366, on which the rack is moved. The skirt 360 may be mounted to the rack frame 364 by hinges 365 that permit the skirt 360 to move from a position pointing upward, in which it does not seal the bottom of the rack to a position pointing downward in which it does make such a seal. In addition, the skirt 360 may have a lip 362 that is at the lower edge of the skirt 360, and may further provide an improved seal by being somewhat flexible. For example, the lip 362 may be made of a thin strip of rubber (like a squeegee), a strip of foam rubber (like weather-stripping), a piece of thin and flexible plastic or metal, or brush-like material, to name just a few examples.” Figure 3F.  Examiner’s Note – Figure 3F shows a skirt (360) extending from the computer rack frame portion (364) down to the floor.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the server rack system (data storage library) that has an access door to the inside of container (enclosure) where the container surrounds the server rack system and does not allow the environmental conditions to enter the servers as in Broome with a system that allows air to escape into a chamber from a sterile area using positive pressure scheme, but does not allow the outside environmental air to enter into the interior of the clean room as in Tanimoto with a computer rack system with a skirt extending from the ending of the frame portion down to the floor as in Clidaras in order to direct ambient workspace air and help direct airflow within the computer rack system. (Col. 15, lines 42 – 44)

Regarding claim 14, it depends on claim 8 and is directed to a temporary enclosure and have limitations similar to those in claim 7. Broome, Tanimoto, and Clidaras teach the limitations of claim 7. Therefore, Broome, Tanimoto, and Clidaras teach the limitations of claim 14. 


Claims 11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Broome in view of Tanimoto in further view of Noteboom et al. (PG Pub. No. 20130244563), herein “Noteboom.”

Regarding claim 11, 
Broome and Tanimoto teach the limitations of claim 8 which claim 11 depends.  They do not teach that the container (enclosure) encloses only one side of the library. However, Noteboom does teach that the enclosure (enclosure 106, 206, 306, 406, etc.) is configured to enclose only one side of the data storage library which includes the at least one access opening of the data storage library. (Par. 0040: "FIG. 2 illustrates another example server cooling system comprising lateral walls 200, a floor 202, a roof 204, an enclosure 206, a server rack 208, and a ceiling 21 O." See also Par. 0031.  Examiner’s Note - The enclosure 206 in figure 2 shows it is connected to the server race system 208 on only one side.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the server rack system (data storage library) that has an access door to the inside of container (enclosure) where the container surrounds the server rack system and does not allow the environmental conditions to enter the servers as in Broome with a system that allows air to escape into a chamber from a sterile area using positive pressure scheme, but does not allow the outside environmental air to enter into the interior of the clean room as in Tanimoto with having an enclosure that is connected to only one side of the server rack system as in Noteboom in order to have a server cooling system that configured to substantially conform to the outer contours of, and accommodate, a server rack 108. (Par. 0031)

Regarding claim 13, 
Broome, Tanimoto, and Noteboom teach the limitations of claim 11 which claim 13 depends.  Tanimoto also teaches insulation to resist environmental conditions from intruding into the enclosure. (Par. 0021: “The clean booth 10 is simply required to maintain a grade D environment by maintaining a higher interior air pressure than the ambient pressure in a building. Therefore, by adopting a simple structure in which walls are arranged with an acrylic plate or a plastic sheet on a steel or aluminum frame, the clean booth 10 can be easily arranged in a room. Since a plastic sheet cannot be provided with a door, the arrangement of a fastener or an overlapping portion enables it to be opened and closed. Further, in a case with a soft material such as a plastic sheet, it is also possible to be set up like a curtain and attached to a rail arranged on a ceiling. The clean booth 10 encloses at least an external insertion port 14a of the glove 14 provided in the isolator compartment 4, the object inlet port 20a with the external door 22 through which the object 6 is introduced into the inlet pass box 8 and an object outlet port through which the object 6 is removed from the outlet pass box 26. The clean booth 10 allows the operator 12 to enter thereinto.” Par. 0060: “In each of the abovementioned embodiments, the clean booth 10, 210 is installed in a room in a building. However, it is also possible to configure the isolator system 1, 201 of the present invention with the isolator compartment 4, 204 arranged in a room in a building as regarding the room as a clean booth. In this case, the gas supply chamber 70 and the HEPA filter 72 are configured in the isolator compartment 4, 204 and clean gas and the decontamination gas are blown into the room from a side wall thereof. According to such a structure, the isolator system 1, 201 can be easily arranged by simply installing the isolator compartment 4, 204 in any room without modifying the building and its interior. Further, in the isolator system 1 of the first embodiment, it is also possible to arrange the incubator 260 inside of the isolator compartment 4.” See also Par. 0010, 0019, and 0020.) 

Regarding claim 16, it depends on claim 15 and is directed to a system having limitations similar to those in claim 11. Broome, Tanimoto, and Noteboom teach the limitations of claim 11. Therefore, Broome, Tanimoto, and Noteboom teach the limitations of claim 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Broome Figures 1 and 2 show an enclosure (container) that are connected to the server rack(s) enclosures 200. 
        2 Broome figures 1 and 2 show several rack server enclosure doors (206) inside the container (1 00)
        (enclosure) with the container doors (1 1 2 and 1 1 4) oppositely facing each other. Supporting figure 1 2
        and Par. 0076 teach that the rack servers have a front mounted door (206) on the rack enclosure 200.
        Examiner's Note - Tanimoto may also teach this portion in figure 1, items 32, 34, 36, 8, 10, 2, and 4.